Wheeler, J.
It is objected to the judgment, that the plaintiff has shown no cause of action, because it appears by his averments, that the deed was left blank as to the name of the grantee. In Bacon’s Abridgment, it is said, “ If a blank piece of paper be. signed, sealed and delivered, and afterwards an instrument be written over the signature, it is no deed, as there was nothing of substance in it. But a deed executed with blanks, and after-wards filled up and delivered by the agent of the party, is good. The blanks must not, however, be filled up after the acknowledgment.” (4 Bacon, Abr. 212.) Whether the deed, upon the filling of the blank with the name of the grantee, would have been valid as a deed or not, it was of value to the plaintiff. For if so filled up and afterwards acknowledged by the grantor, it would have been good. And in a suit for specific performance by the plaintiff against his grantor, it would be admissible evidence of the contract of sale, though not operative as a deed. (Miller v. Alexander, 8 Tex. R. 36.) Upon proof of payment of the purchase money, and that the instrument was delivered to evidence a transfer of the title; with authority to fill the blank with the name of the grantee, the Court would decree a” title. We are of opinion that the action was well maintained, (1 Wils. 106; 2 T. R. 708; 1 Bing. 45; 4 Taunt. 865; 16 Vermont, 697,) and that the judgment be affirmed.
Judgment affirmed.